DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 6/21/2022 for application number 16/532,349. 
Claims 31, 33-38, 40-44, 46-50 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31, 33-34, 36-38, 40-41, 43-44, 46-47, 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tharshanan et al. (Pat. No. 9,369,833) in view of Bridge et al. (Pub. No. 2014/0237126) and Williams et al. (US 2010/0325194 A1).

In reference to claim 31, Tharshanan teaches a non-transitory machine-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations (col. 3, lines 14-22) comprising: on a first mobile device, receiving a request to create a message within a messenger application displayed on a graphical interface of the first mobile device, the message to be sent to a second mobile device (user can create text message in messenger application and send it to another user, col. 14, lines 32-43); presenting a message interface within the messenger application (see fig. 7A-7B); presenting, via the message interface, a location sharing user interface item (icon for initiating sharing session is displayed in message interface, col. 14, lines 43-52 and fig. 7B); receiving an input via the message interface to select the location sharing the user interface item (icon for initiating sharing session, in message interface, is selected, col. 14, lines 43-52 and fig. 7B); generating first location data representing a current location of the first mobile device (information including location of device is generated, col. 14, lines 53-65); … and transmitting a message from the first mobile device to the second mobile device via the messenger application, the message including an indication of the location of the first mobile device (message with location is sent, col. 14, line 61 to col. 15, line 4).
However, Tharshanan does not explicitly teach presenting a representation of the first location data on the graphical interface of the first mobile device, the representation of the first location data and the message to be sent being presented concurrently on the message interface; presenting a prompt to confirm the sharing of the location of the first mobile device with the second mobile device; receiving an input via a user interface of the first mobile device to confirm the sharing of the location of the first mobile device with the second mobile device.
Bridge teaches presenting a representation of the first location data on the graphical interface of the first mobile device (map indicates both user’s locations, figs. 4A-4B, para. 0042-43) the representation of the first location data and the message to be sent being presented concurrently on the message interface (see figs. 4A-4B); presenting a prompt to confirm the sharing of the location of the first mobile device with the second mobile device (after choosing location sharing option, fig. 3A, prompt to confirm time to share or cancel is displayed, fig. 3B, para. 0035-36), wherein the prompt to confirm the sharing of the location of the first mobile device includes a prompt to confirm a detail related to sharing of the location of the first mobile device (confirmation of sharing includes prompt to confirm sharing time of location, fig. 3B); receiving an input via a user interface of the first mobile device to confirm the sharing of the location of the first mobile device with the second mobile device (user can confirm sharing, para. 0025-26).
It would have been obvious to one of ordinary skill in art, having the teachings of Tharshanan and Bridge before the earliest effective filing date, to modify the interface as disclosed by Tharshanan to include the map and confirmation as taught by Bridge.
One of ordinary skill in the art would have been motivated to modify the interface of Tharshanan to include the map and confirmation of Bridge because it helps users share location in conversations, (Bridge, para. 0005).
However, Tharshanan and Bridge do not teach transmitting, to a first server, an account identifier for the second mobile device for submission to an identity service; and upon receipt of an indication for identification of the second mobile device from the identity service.
Williamson teaches transmitting, to a first server, an account identifier for the second mobile device for submission to an identity service; and upon receipt of an indication for identification of the second mobile device from the identity service, transmitting … (email, which is an account identifier, is transmitted to location information server, and if the email is verified, the friend’s location can be shared, para. 0119-22).
It would have been obvious to one of ordinary skill in art, having the teachings of Tharshanan, Bridge, and Williamson before the earliest effective filing date, to modify the location sharing as disclosed by Tharshanan to include the identity service as taught by Williamson.
One of ordinary skill in the art would have been motivated to modify the location sharing of Tharshanan to include the identity service of Williamson because it helps share location in a more power efficient manner (Williamson, para. 0004).
In reference to claim 33, Tharshanan and Bridge do not explicitly teach the non-transitory machine-readable medium as in claim 31, the operations further comprising transmitting, by the first mobile device, the message to a server, the server to relay the message to the second mobile device via an identifier associated with the second mobile device.
Trussel teaches the non-transitory machine-readable medium as in claim 31, the operations further comprising transmitting, by the first mobile device, the message to a server, the server to relay the message to the second mobile device via an identifier associated with the second mobile device (sender transmits message to server for location sharing, the message including receiver identifying information, para. 0028).
It would have been obvious to one of ordinary skill in art, having the teachings of Tharshanan, Bridge and Trussel before the earliest effective filing date, to modify the messages as disclosed by Tharshanan and Bridge to include the server and ID as taught by Trussel.
One of ordinary skill in the art would have been motivated to modify the messages of Tharshanan and Bridge to include the server and ID of Trussel because it would provide a way of routing messages.
	
In reference to claim 34, Trussel further teaches the non-transitory machine-readable medium as in claim 33, wherein the identifier associated with the second mobile device is an account identifier of a user account associated with the second mobile device or phone number associated with the second mobile device (user name is an account identifier or phone number, para. 0028).
In reference to claim 36, Tharshanan further teaches the non-transitory machine-readable medium as in claim 31, the operations further comprising receiving, via the messenger application, an indication of a location of the second mobile device (other user can send their location, which is received via the messenger application, col. 14, line 65 to col. 15, line 14).
In reference to claim 37, Tharshanan further teaches the non-transitory machine-readable medium as in claim 36, additionally comprising, after receiving, via the messenger application, the indication of the location of the second mobile device, presenting, via the messenger application, a map including a representation of the location of the second mobile device (other user’s location is presented in a map via the messenger application, col. 14, line 65 to col. 15, line 14).

In reference to claim 38, Tharshanan teaches a system on a first mobile device, the system comprising: a memory to store instructions; one or more processors to execute the instructions, wherein the instructions, when executed, cause the one or more processors to (device 300 with processor and memory, col. 3, lines 7-22): receive a request to create a message within a messenger application displayed on a graphical interface of the first mobile device, the message to be sent to a second mobile device (user can create text message in messenger application and send it to another user, col. 14, lines 32-43); present a message interface within the messenger application (see fig. 7A-7B); present, via the message interface, a location sharing the user interface item (icon for initiating sharing session is displayed in message interface, col. 14, lines 43-52 and fig. 7B); receive an input via the message interface to select the location sharing the user interface item (icon for initiating sharing session is selected, col. 14, lines 43-52 and fig. 7B); generate first location data representing a current location of the first mobile device (information including location of device is generated, col. 14, lines 53-65); … and transmit a message from the first mobile device to the second mobile device via the messenger application, the message including an indication of the location of the first mobile device (message with location is sent, col. 14, line 61 to col. 15, line 4).
However, Tharshanan does not explicitly teach present a representation of the first location data on the graphical interface of the first mobile device, the representation of the first location data and the message to be sent being presented concurrently on the message interface; present a prompt to confirm the sharing of the location of the first mobile device with the second mobile device; receive an input via a user interface of the first mobile device to confirm the sharing of the location of the first mobile device with the second mobile device.
Bridge teaches present a representation of the first location data on the graphical interface of the first mobile device (map indicates both user’s locations, figs. 4A-4B, para. 0042-43) the representation of the first location data and the message to be sent being presented concurrently on the message interface (see figs. 4A-4B); present a prompt to confirm the sharing of the location of the first mobile device with the second mobile device (after choosing location sharing option, fig. 3A, prompt to confirm time to share or cancel is displayed, fig. 3B, para. 0035-36); receive an input via a user interface of the first mobile device to confirm the sharing of the location of the first mobile device with the second mobile device (user can confirm sharing, para. 0025-26).
It would have been obvious to one of ordinary skill in art, having the teachings of Tharshanan and Bridge before the earliest effective filing date, to modify the interface as disclosed by Tharshanan to include the map and confirmation as taught by Bridge.
One of ordinary skill in the art would have been motivated to modify the interface of Tharshanan to include the map and confirmation of Bridge because it helps users share location in conversations, (Bridge, para. 0005).
However, Tharshanan and Bridge do not teach transmit, to a first server, an account identifier for the second mobile device for submission to an identity service; and upon receipt of an indication for identification of the second mobile device from the identity service.
Williamson teaches transmit, to a first server, an account identifier for the second mobile device for submission to an identity service; and upon receipt of an indication for identification of the second mobile device from the identity service, transmitting … (email, which is an account identifier, is transmitted to location information server, and if the email is verified, the friend’s location can be shared, para. 0119-22).
It would have been obvious to one of ordinary skill in art, having the teachings of Tharshanan, Bridge, and Williamson before the earliest effective filing date, to modify the location sharing as disclosed by Tharshanan to include the identity service as taught by Williamson.
One of ordinary skill in the art would have been motivated to modify the location sharing of Tharshanan to include the identity service of Williamson because it helps share location in a more power efficient manner (Williamson, para. 0004).
In reference to claim 40, Tharshanan and Bridge do not explicitly teach the system as in claim 38, the one or more processors further to transit the message to a server, the server to relay the message to the second mobile device via an identifier associated with the second mobile device.
Trussel teaches the system as in claim 38, the one or more processors further to transit the message to a server, the server to relay the message to the second mobile device via an identifier associated with the second mobile device (sender transmits message to server for location sharing, the message including receiver identifying information, para. 0028). 
It would have been obvious to one of ordinary skill in art, having the teachings of Tharshanan, Bridge and Trussel before the earliest effective filing date, to modify the messages as disclosed by Tharshanan and Bridge to include the server and ID as taught by Trussel.
One of ordinary skill in the art would have been motivated to modify the messages of Tharshanan and Bridge to include the server and ID of Trussel because it would provide a way of routing messages.
In reference to claim 41, Trussel further teaches the system as in claim 40, wherein the identifier associated with the second mobile device includes an account identifier of a user account associated with the second mobile device or a phone number associated with the second mobile device (user name is an account identifier or phone number, para. 0028).
In reference to claim 43, Tharshanan further teaches the system as in claim 38, wherein the one or more processors are further to: receive via the messenger application, an indication of a location of the second mobile device; and after receipt of the indication of the location of the second mobile device, present, via the messenger application, a map including a representation of the location of the second mobile device (other user can send their location, which is received via the messenger application and other user’s location is presented in a map via the messenger application, col. 14, line 65 to col. 15, line 14).

In reference to claim 44, Tharshanan teaches a method (col. 1, line 38) comprising: on a first mobile device, receiving a request to create a message within a messenger application displayed on a graphical interface of the first mobile device, the message to be sent to a second mobile device (user can create text message in messenger application and send it to another user, col. 14, lines 32-43); presenting a message interface within the messenger application (see fig. 7A-7B); presenting, via the message interface, a location sharing the user interface item (icon for initiating sharing session is displayed in message interface, col. 14, lines 43-52 and fig. 7B); receiving an input via the message interface to select the location sharing user interface item (icon for initiating sharing session is selected, col. 14, lines 43-52 and fig. 7B); generating first location data representing a current location of the first mobile device (information including location of device is generated, col. 14, lines 53-65); … and transmitting a message from the first mobile device to the second mobile device via the messenger application, the message including an indication of the location of the first mobile device (message with location is sent, col. 14, line 61 to col. 15, line 4).
However, Tharshanan does not explicitly teach presenting a representation of the first location data on the graphical interface of the first mobile device, the representation of the first location data and the message to be sent being presented concurrently on the message interface; presenting a prompt to confirm the sharing of the location of the first mobile device with the second mobile device; receiving an input via a user interface of the first mobile device to confirm the sharing of the location of the first mobile device with the second mobile device. 
Bridge teaches presenting a representation of the first location data on the graphical interface of the first mobile device (map indicates both user’s locations, figs. 4A-4B, para. 0042-43) the representation of the first location data and the message to be sent being presented concurrently on the message interface (see figs. 4A-4B); presenting a prompt to confirm the sharing of the location of the first mobile device with the second mobile device (after choosing location sharing option, fig. 3A, prompt to confirm time to share or cancel is displayed, fig. 3B, para. 0035-36); receiving an input via a user interface of the first mobile device to confirm the sharing of the location of the first mobile device with the second mobile device (user can confirm sharing, para. 0025-26).
It would have been obvious to one of ordinary skill in art, having the teachings of Tharshanan and Bridge before the earliest effective filing date, to modify the interface as disclosed by Tharshanan to include the map and confirmation as taught by Bridge.
One of ordinary skill in the art would have been motivated to modify the interface of Tharshanan to include the map and confirmation of Bridge because it helps users share location in conversations, (Bridge, para. 0005).
However, Tharshanan and Bridge do not teach transmitting, to a first server, an account identifier for the second mobile device for submission to an identity service; and upon receipt of an indication for identification of the second mobile device from the identity service.
Williamson teaches transmitting, to a first server, an account identifier for the second mobile device for submission to an identity service; and upon receipt of an indication for identification of the second mobile device from the identity service, transmitting … (email, which is an account identifier, is transmitted to location information server, and if the email is verified, the friend’s location can be shared, para. 0119-22).
It would have been obvious to one of ordinary skill in art, having the teachings of Tharshanan, Bridge, and Williamson before the earliest effective filing date, to modify the location sharing as disclosed by Tharshanan to include the identity service as taught by Williamson.
One of ordinary skill in the art would have been motivated to modify the location sharing of Tharshanan to include the identity service of Williamson because it helps share location in a more power efficient manner (Williamson, para. 0004).
In reference to claim 46, Tharshanan and Bridge do not explicitly teach the method as in claim 44, further comprising transmitting, by the first mobile device, the message to a server, the server to relay the message to the second mobile device via an identifier associated with the second mobile device.
Trussel further teaches the method as in claim 44, further comprising transmitting, by the first mobile device, the message to a server, the server to relay the message to the second mobile device via an identifier associated with the second mobile device (sender transmits message to server for location sharing, the message including receiver identifying information, para. 0028). 
It would have been obvious to one of ordinary skill in art, having the teachings of Tharshanan, Bridge and Trussel before the earliest effective filing date, to modify the messages as disclosed by Tharshanan and Bridge to include the server and ID as taught by Trussel.
One of ordinary skill in the art would have been motivated to modify the messages of Tharshanan and Bridge to include the server and ID of Trussel because it would provide a way of routing messages.
In reference to claim 47, Trussel further teaches the method as in claim 46, wherein the identifier associated with the second mobile device includes an account identifier of a user account associated with the second mobile device (user name or phone number is an account identifier, para. 0028).
In reference to claim 49, Tharshanan further teaches the method as in claim 44, further comprising receiving, via the messenger application, an indication of a location of the second mobile device (other user can send their location, which is received via the messenger application, col. 14, line 65 to col. 15, line 14).
In reference to claim 50, Tharshanan further teaches the method as in claim 49, further comprising, after receiving the indication of the location of the second mobile device, presenting, via the messenger application, a map including a representation of the location of the second mobile device (other user’s location is presented in a map via the messenger application, col. 14, line 65 to col. 15, line 14).

Claims 35, 42, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Tharshanan et al. (Pat. No. 9,369,833) in view of Bridge et al. (Pub. No. 2014/0237126) and Trussel et al. (Pub. No. 2013/0226453) as applied to claims 31, 38, and 47 above, and in further view of Reimer et al. (Pub. No. 2014/0026099).

In reference to claim 35, Bridge teaches the non-transitory machine-readable medium as in claim 33, wherein the messaging interface including a settings user interface item which … causes presentation of the location sharing user interface item (selecting hardware menu button brings up sharing option, fig. 3A, para. 0051).
However, Tharshanan and Bridge do not explicitly teach the messaging interface including a settings user interface item which, when selected, causes presentation (Bridge shows a menu, but does not specify how it appears).
Reimer teaches the messaging interface including a settings user interface item which, when selected, causes presentation (menu button, fig. 6).
It would have been obvious to one of ordinary skill in art, having the teachings of Tharshanan, Bridge, and Reimer before the earliest effective filing date, to modify the menu as disclosed by Bridge to include the software button as taught by Reimer.
One of ordinary skill in the art would have been motivated to modify the menu of Bridge to include the button of Reimer because it can help make devices easier to navigate, and create more space for display content (Reimer, para. 0002-03).

In reference to claim 42, Bridge teaches the system as in claim 40, wherein the messaging interface including a settings user interface item which … causes presentation of the location sharing user interface item (selecting hardware menu button brings up sharing option, fig. 3A, para. 0051).
However, Tharshanan and Bridge do not explicitly teach the messaging interface including a settings user interface item which, when selected, causes presentation (Bridge shows a menu, but does not specify how it appears).
Reimer teaches the messaging interface including a settings user interface item which, when selected, causes presentation (menu button, fig. 6).
It would have been obvious to one of ordinary skill in art, having the teachings of Tharshanan, Bridge, and Reimer before the earliest effective filing date, to modify the menu as disclosed by Bridge to include the software button as taught by Reimer.
One of ordinary skill in the art would have been motivated to modify the menu of Bridge to include the button of Reimer because it can help make devices easier to navigate, and create more space for display content (Reimer, para. 0002-03).

In reference to claim 48, Bridge teaches the method as in claim 47, wherein the messaging interface including a settings user interface item which … causes presentation of the location sharing user interface item (selecting hardware menu button brings up sharing option, fig. 3A, para. 0051).
However, Tharshanan, Bridge, and Trussel do not explicitly teach the messaging interface including a settings user interface item which, when selected, causes presentation (Bridge shows a menu, but does not specify how it appears).
Reimer teaches the messaging interface including a settings user interface item which, when selected, causes presentation (menu button, fig. 6).
It would have been obvious to one of ordinary skill in art, having the teachings of Tharshanan, Bridge, Trussel, and Reimer before the earliest effective filing date, to modify the menu as disclosed by Bridge to include the software button as taught by Reimer.
One of ordinary skill in the art would have been motivated to modify the menu of Bridge to include the button of Reimer because it can help make devices easier to navigate, and create more space for display content (Reimer, para. 0002-03).

Response to Arguments
Applicant’s arguments with respect to claim(s) 31, 38, and 44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new reference Williams above, which teaches an identity service.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174